Title: To George Washington from John Rutledge, 19 May 1783
From: Rutledge, John
To: Washington, George


                  
                     Sir,
                     Philadelphia May 19th 1783
                  
                  Mr George Readhead & Mr John Johnston are impowered, by the Governor of South Carolina, to proceed to New York, & demand & receive all the publick & private Property which has been carried off, from Carolina, by his Britannic Majesty’s forces.  The Governor has refer’d these Gentlemen to Us, for Advice & Assistance—We have given it as our Opinion; that they should wait on your Excellency, shew you their Commissions, & make your Directions the Rule of their Conduct: And, We request, that you will be pleased to instruct the Commissioners whom you have appointed to superintend the British Embarkations at New York, to afford Messrs Readhead & Johnston any Aid which may facilitate the Object of their Mission; tho’, from Sir Guy Carletons Silence on the Subject of our Letter to him, & from his Conduct, as stated in your Excellency’s late Letter to Congress, We fear that there is little Hope of Success. We have the Honour to be, with great Esteem & Respect, Sir Yr Most obedt Servts
                  
                     J. Rutledge
                     Ra. Izard
                     John Lewis Gervais
                  
               